Notice of Allowance

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael MacCallum on 06/14/2022.

The application has been amended as follows: 

Please amend the claims as follows:

1. (Currently amended) An automotive HVAC system, comprising: 
an HVAC module having a passage wall providing a passageway configured to facilitate pressurized air flow therein, the passage wall having an opening therethrough, wherein the passage wall and a back wall spaced from the passage wall define a hollow cavity therebetween, the cavity being located outside the passageway; 
a micro perforated panel (MPP) covering the opening and separating the passageway from the cavity, the MPP having a first side facing the passageway and a second side facing the cavity; and 
a non-perforated film covering the first side of the MPP.

15. (Currently amended) A system for damping noise within an automotive HVAC, the system comprising:
an HVAC module having a passage wall at least partially defining an air passageway configured to transmit pressurized air therethrough, wherein the passage wall includes an opening therethrough; 
a micro perforated panel (MPP) attached to the passage wall at the opening; and 
a back wall spaced from the MPP and at least partially defining a hollow cavity between the back wall and the MPP, wherein the cavity is located outside of the air passageway.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose an HVAC module in which a passage wall having an opening therethrough and a back wall spaced from the passage wall define a hollow cavity therebetween; a micro perforated panel (MPP) covering the opening and separating the passageway from the cavity; and a non-perforated film covering the MPP. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Rink in combination with Hickey and Borroni to include the aforementioned limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763